Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Medical Mutual Insurance Company (“MMI”) appeals from the district court’s order granting summary judgment for Greenwich Insurance Company on Greenwich’s complaint seeking a declaratory judgment that it had no duty to defend MMI in an underlying suit against MMI *386pursuant to an insurance policy Greenwich issued to MMI. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order and deny MMI’s motion to attach court documents filed by Greenwich in an unrelated case to its opening brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED